Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the amendments to the claims in combination with the evidence presented in the executed Rule 132 declaration overcomes the art rejections as previously presented.  As noted in the declaration, the photoreceptors in Nakamura, Sugiura, and Haryuma each have undercoating layers with an inorganic particle contact proportion percentage outside the scope of the claims.  This evidence in combination with the specification evidence (see spec. pp. 34-40) shows criticality for the method of making the undercoating layer in combination with the content of the inorganic particles in the undercoating layer.  The claims as now presented each now require a content of the inorganic particles.  Based on the evidence of record there is not sufficient reason to believe the claimed percentage of an area of the outer peripheral surface of the conductive substrate being in a state of contact with the inorganic particles is inherently present in the applied art.
Applicant has submitted a statement to invoke the AIA  35 U.S.C. 102(b)(2)(C) exception as noted in MPEP 2154.02(c) to remove Watanabe as available art.
The claims as amended are seen as enabled based upon the guidance present in the specification in light of applicant’s remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        14 April 2021